       Case 6:15-bk-18665-SY Doc 95 Filed 12/02/20 Entered 12/02/20 15:16:13                                          Desc
                           Notice of Dismissal (Generic) Page 1 of 1

                                        United States Bankruptcy Court
                                          Central District of California
                                        3420 Twelfth Street, Riverside, CA 92501−3819

                                               NOTICE OF DISMISSAL
    DEBTOR INFORMATION:                                                           BANKRUPTCY NO. 6:15−bk−18665−SY
    Damian Esteven Ruiz
                                                                             CHAPTER 13
    Last four digits of Social−Security or Individual Taxpayer−Identification (ITIN) No(s)., (if any): xxx−xx−3827
    Employer Tax−Identification (EIN) No(s).(if any): N/A
    Debtor Dismissal Date: 12/2/20


    Address:
    30205 Via Del Fierro
    Menifee, CA 92584


You are notified that an order was entered DISMISSING the above−captioned case and vacating the discharge if previously
entered.
The Court retains jurisdiction on all issues involving sanctions, any bar against being a debtor in bankruptcy, all issues arising
under Bankruptcy Code §§ 105, 109(g), 110, 329, 349, and 362, and to any additional extent provided by law.




                                                                                 For The Court,
Dated: December 2, 2020                                                          Kathleen J. Campbell
                                                                                 Clerk of Court




Form ntcdsm−ndms Rev. 06/2017                                                                                             95 / SRG
